Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
Claims 48,56,62,63 and 74 are amended.  Claims 48-51,56,62-63,66-74 are pending.
The previous 103 rejection is withdrawn.  A new ground of rejection is as followed.
Claim Rejections - 35 USC § 103
Claims 48-51,56,62-63,66-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaku ( 2008/0274262) in view of Rispoli ( 4260637), Walter ( 2010/0266736) , Ziegler ( 3486904) and Rispoli ( 4496601).
For claim 48, Yamaku discloses a baked or cooked food composition comprising a main body having dough-based  matrix and a particle inclusion of grain particles having a particle size in the range of .1-5mm. The particles are kneaded with or attached to the dough of snack food or bakery product For claim 49, the food composition is a baked food.  For claim 51, the food composition includes bread.  For claims 56, 74, Yamaku discloses particle sizes in the range of .1-5mm. ( see paragraphs 0009,0012,0013,0020)
 Yamaku does not disclose fried grain particles, the sensory zones and the amount of the particles as in claim 48,, the matrix is a pizza crust having thickness as in claim 50, the formulation as in claim 62 and the characteristics as in claims 66-73.

Rispoli discloses fried grain particles that are used in a coating mix to impart a fried taste,texture and appearance to baked foodstuffs. ( see abstract, columns 1-2)
Walter discloses a pizza crust in which crumbs are added to provide crispness,  The crumbs are added in amount of about 2-40 grams/lb of sheeted dough.  The dough comprises flour, water, fat and crumbs.  Walter discloses solid fats can be used either alone or in combination with oil.  The fat is typically present in amount from about 1-2%.  Walter discloses the dough sheet has an overall thickness of about .2-.4cm.  ( see paragraphs 0033,0034,0036,0040)
Rispoli(637) discloses self-sticking bread crumb.  Rispoli teaches coating the crumbs with composition comprising pregelatinized starch to help the crumbs adhere to food substrates.  ( see column 2-3)
Yamaku teaches bread crumb.  It would have been obvious to fry bread crumb as taught  in Ziegle and Rispoli  when desiring  to have a deep fat flavor and color providing by the frying.  This would have been an obvious matter of preference.  It would have been obvious to coat the crumbs with gelatinized starch as taught in Rispoli(637) to act as a barrier providing adhesive property to enhance the adherence of the crumbs to the surface of food substrates. Yamaku teaches the crumb can be kneaded with or attached to the dough of snack food or bakery product.  Thus,  It would  have been obvious to one skilled in the art to apply the breadcrumbs on the surface and also to distribute the crumbs throughout the dough  when desiring to obtain the textural attributes provided by the crumbs both in the interior and exterior portions.  This parameter would have been an obvious matter of choice. The distinction of crunchy or non-crunchy sensory zone  would have been obviously inherent in the dough product containing the crumbs.  It is obvious that the crisping particles that are placed on the surface of the dough are subjected to direct heat when the dough is baked; thus, they will be crunchier than the 
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Yamaku discloses the particles can be used in various product.  Thus,it would have been obvious to include the crumbs in other dough product including pizza crust when desiring to obtain the crispy attribute as shown in Walter.  It would have .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 48-51,56,62-63,66-74 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broberg discloses preparation of breading product and breaded foodstuff for oven cooking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 26, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793